United States Court of Appeals
             For the Eighth Circuit
        ___________________________

                No. 21-3794
        ___________________________

Rachael Danker; Jesse Johnson; Samantha Johnson

                    Plaintiffs - Appellants

               Stephanie Nelson

                            Plaintiff

                Aubrey Wilhite

                     Plaintiff - Appellant

         Don Williams; Julie Williams

                            Plaintiffs

                       v.

        The City of Council Bluffs, Iowa

                    Defendant - Appellee
                 ____________

    Appeal from United States District Court
   for the Southern District of Iowa - Western
                 ____________

         Submitted: September 22, 2022
           Filed: November 10, 2022
                 ____________
Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

BENTON, Circuit Judge.

       Several dog owners—including Rachel Danker, Jesse Johnson, Samantha
Johnson, and Aubrey Wilhite—sued the City of Council Bluffs challenging the
constitutionality of an ordinance prohibiting “pit bulls.” The district court 1 granted
summary judgment to the City. The dog owners appeal. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

        After an increase in dog bites during the early 2000s, the City enacted
Municipal Code § 4.20.112. This Ordinance, effective January 1, 2005, prohibited
“any person to own, possess, keep, exercise control over, maintain, harbor, transport,
or sell within the city of Council Bluffs, Iowa, any pit bull.” A “pit bull” was defined
as

             Any dog that is an American Pit Bull Terrier, American
             Staffordshire Terrier, Staffordshire Bull Terrier, or any
             dog displaying the majority of physical traits of any one
             (1) or more of the above breeds (more so than any other
             breed), or any dog exhibiting those distinguishing
             characteristics which substantially conform to the
             standards established by the American Kennel Club or
             United Kennel Club for any of the above breeds.

      The dog owners sued the City for injunctive and declaratory relief, arguing
the Ordinance violated their constitutional rights under 42 U.S.C. § 1983. They
claimed the ordinance was unconstitutionally vague and violated their right to
substantive due process, equal protection, and procedural due process. The City
moved for summary judgment on all counts. The district court granted its motion
on all grounds, concluding that “the pit bull ordinance had the required rational


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.

                                          -2-
relationship to the health, safety, and public welfare interests of the city to survive
rational basis review.” Danker v. City of Council Bluffs, 569 F. Supp. 3d 866, 881
(S.D. Iowa 2021). The dog owners appeal only the equal protection and substantive
due process claims. This court reviews de novo the grant of summary judgment.
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc).

       Summary judgment is proper “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists when “a
reasonable jury could return a verdict for the nonmoving party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). On summary judgment, this court
views all evidence and reasonable inferences most favorably to the non-moving
party. Meier v. St. Louis, 934 F.3d 824, 827 (8th Cir. 2019). Deciding a motion for
summary judgment, courts cannot weigh evidence or make credibility
determinations. Anderson, 477 U.S. at 255.

       The dog owners argue the Ordinance is not rationally related to the City’s
legitimate government interest. A classification “that neither proceeds along suspect
lines nor infringes fundamental constitutional rights must be upheld against equal
protection challenge if there is any reasonably conceivable state of facts that could
provide a rational basis for the classification.” FCC v. Beach Commc’ns, Inc., 508
U.S. 307, 313 (1993). “On rational-basis review, a classification . . . comes to us
bearing a strong presumption of validity, and those attacking the rationality of the
legislative classification have the burden ‘to negative every conceivable basis that
might support it.’” Id. at 314-15, quoting Lehnhausen v. Lake Shore Auto Parts
Co., 410 U.S. 356, 364 (1973). “[A] legislative choice is not subject to courtroom
fact-finding and may be based on rational speculation unsupported by evidence or
empirical data.” Id. at 315. “A law supported by some rational basis does not offend
the constitution merely because it is imperfect, mathematically imprecise, or results
in some inequality.” Birchansky v. Clabaugh, 955 F.3d 751, 758 (8th Cir. 2020).
When the legislature has to engage in line drawing, “the precise coordinates of the
resulting legislative judgment [are] virtually unreviewable, since the legislature must


                                         -3-
be allowed leeway to approach a perceived problem incrementally.”              Beach
Commc’ns, 508 U.S. at 316.

       On appeal, the parties agree the ordinance is subject to rational basis review
because it does not infringe a fundamental right nor involve a suspect classification.
See id. at 313. They further agree dog bites are a public health issue, so the
Ordinance promotes the legitimate government interest of protecting the health and
safety of the community.

       The dog owners argue that their evidence negates every conceivable basis for
the Ordinance’s rational relationship. They presented evidence from canine
behavior experts and recent scientific studies about predicting a dog’s propensity to
bite based on its breed. According to the dog owners, this evidence, viewed most
favorably to them, negates every conceivable basis for the Ordinance by
establishing: “(1) Pit Bull type dogs are no more or less dangerous than other breeds
of dogs; (2) neither breed nor physical characteristics are predictive of a dog’s
aggressiveness or propensity to bite; and (3) the city’s method of identifying dogs as
Pit Bulls is inherently unreliable.”

      As for dangerousness, the dog owners argue that experts in canine genetics
and behavior currently acknowledge that pit bulls are no more or less dangerous than
similarly sized dogs of other breeds. The City counters with findings from the
Council Bluff Animal Patrol showing pit bulls accounted for a disproportionate
number of dog bites in Council Bluffs during 2003 and 2004. After the Ordinance
was enacted, from 2007 through 2020, the number of reported dog bites in Council
Bluffs generally declined and remained 25 percent lower than in the years before the
Ordinance.

       As for the relationship between a dog’s breed or physical characteristics and
its behavior, the dog owners’ evidence not only fails to negate every conceivable
basis, but actually supports some connection. The dog owners say, “It is well
accepted among canine geneticists that environment has a greater effect on


                                         -4-
determining behavioral differences between dogs than genetics does.” The dog
owners admit that behavior—to some extent—is heritable by stating, “While
physical traits like coat color may be 100% heritable in a particular breed . . .
heritability of behavioral traits is much lower.” The dog owners further
acknowledge some connection: “The mere existence of some connection between
genetics and behavior is irrelevant when that connection has no predictive value.”

      As for the City’s method of visually identifying a dog’s breed, the dog owners
argue that it is unreliable to determine the breed. Again, the dog owners’ own
evidence contradicts their argument. According to a study by the dog owners’
animal behavior expert, a dog’s predominant breed could be accurately identified
using visual identification for 3 of 20 dogs—15 percent of the time. This study
affirms that visual identifications can, however imperfectly, identify a dog’s breed.
While the City’s decision to ban all pit bulls may result in “some inequalities,” this
does not make the Ordinance irrational. See Birchansky, 955 F.3d at 758.

       The record here does not negate every conceivable basis for the Ordinance’s
rationality.

       The dog owners stress Planned Parenthood of Minnesota, where this court
held that Planned Parenthood refuted every justification offered by the state to
support its funding reduction. Planned Parenthood of Minn. v. State of Minn., 612
F.2d 359, 363 (8th Cir.), aff’d, 448 U.S. 901 (1980). The present case is
distinguishable from Planned Parenthood because, on de novo review, the dog
owners’ evidence does not negate every conceivable basis for the Ordinance.

       The dog owners also emphasize that district courts are divided on the
constitutionality of pit bull bans (though appellate courts have not ruled on the merits
of the precise issue here). See generally Frost v. Sioux City, 920 F.3d 1158, 1161
(8th Cir. 2019) (dismissing plaintiff’s constitutional challenge of the city’s pit bull
ban for lack of standing). The dog owners focus on Dias v. City and County of
Denver as authority that pit bull bans are unconstitutional. Dias v. City and County


                                          -5-
of Denver, 567 F.3d 1169, 1183 (10th Cir. 2009). The present case is different from
Dias. The Dias case was decided on a motion to dismiss, not summary judgment
like here. The Tenth Circuit stressed that “the district court could not conclude at
this early stage in the case that the Ordinance was rational as a matter of law” and
the Tenth Circuit was “constrained to deciding if the complaint alleges facts
sufficient to state a claim for relief.” Id. at 1184. The Tenth Circuit expressly
declined to rule on the merits stating that “whether the plaintiffs can marshal enough
evidence to prevail on the merits of their claim that the Ordinance is irrational is a
different matter entirely.” Id. This court now decides the issue the Tenth Circuit
avoided.

       The City had a conceivable basis to believe banning pit bulls would promote
the health and safety of Council Bluff citizens. After reports that a disproportionate
number of dog bites were attributed to pit bulls, the City exercised its police power
to regulate the ownership of dogs. See Nicchia v. New York, 254 U.S. 228, 230
(1920); Lunon v. Botsford, 946 F.3d 425, 430 (8th Cir. 2019). The City had to
decide where to draw the line on which breeds to ban. While the resulting ordinance
may be an imperfect fit, this court cannot second guess or judge the fairness of
legislative choices on rational basis review. See Beach Commc’ns, 508 U.S. at 313;
Gallagher v. City of Clayton, 699 F.3d 1013, 1020 (8th Cir. 2012) (holding the
legislature’s decision to draw a line and prohibit public smoking while allowing
other harmful air pollutants satisfied rational basis). The equal protection analysis
“is not a license for courts to judge the wisdom, fairness, or logic of legislative
choices.” Beach Commc’ns, 508 U.S. at 313. “[T]he Equal Protection Clause does
not require that a State must choose between attacking every aspect of a problem or
not attacking the problem at all.” Dandridge v. Williams, 397 U.S. 471, 486-87
(1970). “A rational basis that survives equal protection scrutiny also satisfies
substantive due process analysis.” Exec. Air Taxi Corp. v. City of Bismarck, 518
F.3d 562, 569 (8th Cir. 2008), citing Minn. v. Clover Leaf Creamery Co., 449 U.S.
456, 470 n. 12 (1981). Because the dog owners failed to negate every conceivable
basis for the Ordinance’s rationality, the Ordinance satisfies rational basis review
and substantive due process analysis.


                                         -6-
                        *******

The judgment is affirmed.
                ______________________________




                            -7-